Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 1 of 8




                           EXHIBIT A


                   SETTLEMENT AGREEMENT
Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 2 of 8
Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 3 of 8
Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 4 of 8
Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 5 of 8
Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 6 of 8
Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 7 of 8
Case 18-33815 Document 533-4 Filed in TXSB on 06/24/21 Page 8 of 8
